Citation Nr: 0948186	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  05-15 283	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disability.

2.  Entitlement to service connection for residuals of a neck 
injury.



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1964 to March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on October 3, 
2007, which vacated a March 2006 Board decision and remanded 
the case for additional development.  The issue initially 
arose from a February 2005 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was remanded for additional 
development in April 2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  A chronic headache disability was not manifest during 
active service or within one year of service and is not shown 
to have developed as a result of an established event, 
injury, or disease during active service.

3.  Residuals of a neck injury were not manifest during 
active service or within one year of service and are not 
shown to have developed as a result of an established event, 
injury, or disease during active service.


CONCLUSION OF LAW

1.  A chronic headache disability was not incurred in or 
aggravated by active service, nor may service connection for 
an organic disease of the nervous system (headaches) be 
presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2009).

2.  Residuals of a neck injury were not incurred in or 
aggravated by active service, nor may service connection for 
arthritis be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in December 2004 and June 2008.  Those letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  VA treatment records 
dated in July 2002 show the Veteran was receiving railroad 
disability benefits and that he was receiving private medical 
care from Drs. R. and W.  The record shows the Veteran 
provided neither copies of the records associated with his 
railroad disability nor records of his private treatment from 
Drs. R. and W.  In correspondence dated in April 2007 and 
April 2008 he stated, in essence, that he had provided all 
available evidence for his claim.  Further attempts to obtain 
additional evidence would be futile.  The Court has held that 
VA's "duty to assist is not always a one-way street" and 
that if a claimant wishes help he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining relevant evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The record also shows that the Veteran was provided a VA 
examination in February 2009 and that VA expert medical 
opinions were obtained in June 2009 and September 2009.  When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds the available medical evidence is sufficient 
for adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.


Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

Service connection can be granted for certain diseases, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  
Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated if the 
condition is not one where a lay person's observations would 
be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is 
an issues of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

Service treatment records show that upon enlistment examination 
in June 1964 the Veteran denied any history of frequent or severe 
headache and denied any history of arthritis, rheumatism, or 
neuritis.  On clinical evaluation, his head, neck, spine, 
extremities, and neurologic system were normal.  A January 1965 
report noted he sustained a 11/2-inch laceration above his right 
eye when a wrench he was using slipped.  It was noted that he had 
not been unconscious.  The wound was sutured and was subsequently 
noted to be healed without infection.  Records dated in January 
1966 show he presented for treatment with complaints of pain in 
the upper right interscapular region.  The examiner found no 
pathology.  In March 1966, he complained of a headache, sore 
throat, and cough.  On physical evaluation, his throat was found 
to be infected and his tongue "furred."  The clinical 
assessment was an upper respiratory infection.  A September 1966 
report noted treatment for a contusion of the left eye and an 
abrasion of the left eyelid.  The cause of the wounds was not 
described.  On separation examination in February 1967 he denied 
any history of arthritis, rheumatism, neuritis, or frequent or 
severe headache.  A clinical evaluation revealed the head, neck, 
spine, extremities, and neurologic system were normal.

VA treatment records dated in July 2000 noted he complained of 
"a pinched nerve in neck, for one month has numbness in arm at 
times . . . ."  The records contain reference to an August 2000 
private imaging report which, according to VA records, revealed 
degenerative changes at C1-2 and C6-7.  It was noted that 
"[d]egeneration at C6-7 has increased since 1995 but was present 
at that time as well."  The Veteran's problems were described as 
including a history of degenerative joint disease of the neck, 
lumbar spine, and knees (and perhaps hips).  In July 2002, the 
Veteran reported that he was on disability retirement from the 
railroad as a result of musculoskeletal problems.  He reported 
having degenerative arthritis in his neck, low back, and knees, 
and attributed his difficulties to jumping off of equipment and 
walking on concrete in the course of his occupation with the 
railroad.  He also reported a pinched nerve problem, indicating 
that his left arm would "go to sleep" when he turned his head, 
and said that he had some persistent tingling in the area between 
his left first and second fingers.

An August 2004 statement from a private physician, G.L.R., M.D., 
noted that the Veteran at that time reported that he experienced 
headaches "more in the frontal aspect of the head," that he got 
them about every three weeks, that they lasted four to five 
hours, that they got better when he laid down, and that they were 
relieved with Tylenol.  It was noted that there were no 
neurologic or visual problems.  Based upon information provided 
by the Veteran that he had fallen out of a military vehicle 
during service sustaining an injury that required stitches to the 
back of his head, Dr. G.L.R. found that it "could be as likely 
as not that the headaches could be resulting from [the Veteran's] 
head injury when he was in the Military."

In a sworn statement dated in September 2004 R.A.S. recalled 
having served with the Veteran in Germany and that while loading 
a truck in wet and foggy conditions he slipped and fell backward 
striking his head on a metal supply room door.  R.A.S. and 
another affiant, E.C.L., both stated that the Veteran had 
complained of headaches and severe neck pain on several 
subsequent occasions, that he was guarded in his movements and 
appeared stiff and sore for several months, and that he had lain 
down and taken aspirin to relieve his headaches.

VA treatment records show the Veteran underwent magnetic 
resonance imaging (MRI) of the cervical spine in December 2005.  
The findings included circumferential disc bulges without focal 
protrusions at C5/6, C6/7, and C7/T1 and moderate osteoarthritis 
involving C6/7 and C7/T1.  Correlation with symptoms was not 
good.

In September 2007, the Veteran underwent a clinical 
vestibular/balance evaluation at Boys Town National Research 
Hospital.  He reported, among other things, a history of neck 
injury in 1966.  He also reported that he had one to two 
headaches per month with photophobia and phonophobia.

On VA examination in February 2009 the Veteran complained of 
headaches since active service that were intermittent with 
remissions and complained of progressively worsening neck pain 
with left arm radiculopathy since 1966.  He stated his headaches 
occurred three to four times per month.  He reported that he 
bumped his head after falling out of a vehicle in 1966.  It was 
noted that he worked as a railroad brakeman for 26 years and that 
he denied any falls.  The diagnoses included tension headaches 
and mechanical cervical muscle strain with cervical disc disease 
and left arm radiculopathy.  With respect to etiology, the 
examiner stated, in effect, that because of the Veteran's many 
medical issues and many years of work with the railroad "it 
would be resorting to mere speculation to say whether his current 
chronic headache disability and any disability of the neck can be 
attributed to service . . . ."  It was also noted that service 
treatment records did not indicate a specific head or neck injury 
in service and that it was well known that cervical disk disease 
can cause associated headaches.  

A June 2009 VA medical expert opinion provided by a staff 
orthopedic surgeon based upon a review of the record found 
the Veteran's neck disability was not likely attributable to 
his military service.  A September 2009 VA medical expert 
opinion by a neurologist found that based upon a review of 
the evidence of record it was less than likely that the 
Veteran's headaches were attributable to a service injury.  
It was noted that statements indicated he had a head and neck 
injury in service in 1966, but that there was no supporting 
evidence of recurring headaches prior to 2004.  

Based upon the evidence of record, the Board finds that a 
chronic headache disability and residuals of a neck injury 
were not manifest during active service or within one year of 
service and are not shown to have developed as a result of an 
established event, injury, or disease during active service.  
Although the evidence indicates the Veteran sustained 
injuries falling off a vehicle during active service in 1966, 
there is no competent evidence of a chronic disorder manifest 
during active service.  In fact, the service treatment 
records do not indicate specific headache or neck pain 
related to an injury during service and a February 1967 
separation examination revealed normal clinical evaluations.  
The Board further finds that the Veteran's statements that he 
experienced continued symptoms of headache and neck pain 
since 1966 are inconsistent with his report of medical 
history upon separation examination in February 1967.  The is 
no probative evidence of complaint or treatment for headaches 
or neck pain for many years after service.  The medical 
evidence demonstrates degenerative changes to the cervical 
spine no earlier than 1995 and recurrent headaches since 
2004.  

The Board finds that the February 2009, June 2009, and 
September 2009 VA medical opinions in this case are 
persuasive that the Veteran's present headache and residuals 
of a neck injury disorders were less likely than not 
attributable to active service.  Although an August 2004 
statement from Dr. G.L.R. noted it was as likely as not that 
the Veteran's headaches were related to active service, the 
opinion is shown to have been based upon the Veteran's report 
that he had fallen out of a military vehicle during service 
sustaining an injury that required stitches to the back of 
his head.  The Veteran's report of a head injury requiring 
stitches is inconsistent with the available service treatment 
records and was not reported upon separation examination in 
February 1967.  In the absence of any supporting evidence of 
a head injury of such severity that it required stitches, the 
Board finds the etiology opinion of Dr. G.L.R. to be of 
little probative value.  Therefore, the claims for 
entitlement to service connection for a chronic headache 
disability and for the residuals of a neck injury must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claims.



ORDER

Entitlement to service connection for a chronic headache 
disability is denied.

Entitlement to service connection for residuals of a neck 
injury is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


